Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 27 teaches “wherein said first electrode arrangement and said first antenna arrangement of said antenna system together form one component extending in an axial direction” but such an embodiment is not clearly disclosed in the specification. 
Claim 28 teaches “wherein said component has a side facing away from said reading unit, and said first antenna arrangement is disposed on said side of said component facing away from said reading unit”. The drawings fail to identify “said component” or an embodiment which teaches the configuration of claim 28. 
Claim 29 teaches “wherein: said component has a side facing toward said reading unit; said component has two sections on said side facing toward said reading unit; said two sections extend parallel to one another in the axial direction; and said first electrode arrangement and said first antenna arrangement are each disposed in a respective one of said two sections of said component.” The drawings fail to teach the “said component”, “a side”, and “two sections” as recited in the claim. 

Therefore, the claimed subject matter must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 - 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 27, it is not clear what is meant by “wherein said first electrode arrangement and said first antenna arrangement of said antenna system together form one component extending in an axial direction”. The disclosure fails to clearly define “one component” or demonstrate an embodiment wherein the first electrode arrangement and the first antenna arrangement could reasonably be interpreted as “one component”. For example, Fig. 2 demonstrates wherein the electrode arrangement 3 and the first antenna arrangement 7 are two separate and distinct components. Furthermore, the description provides an unreasonably broad definition for what may constitute an antenna. For example, para. [0032] states that the antenna is configured to transmit information or energy “wirelessly, perhaps electromagnetically or inductively” but also teaches wherein “A first electrode arrangement of the position sensor can here be used as the first antenna arrangement and a second electrode arrangement of the position sensor as the second antenna arrangement.” While Fig. 2 shows a long strip identified as “a first antenna arrangement 7”, it is unclear what structure or form is attributed to the strip 7 or how to reasonably limit the scope of the claim in view of the disclosure and component 7 of Fig. 2. 
Therefore, the application fails to clearly and precisely define the metes and bounds of the claim as the figures fail to clearly identify what is meant by “one component” since the first electrode arrangement and first antenna arrangement are demonstrated as two separate and distinct component. Further, the disclosure fails to clearly and precisely define what constitutes an antenna as it can be any electromagnetic or inductive transducer or could even be defined as the first electrode arrangement itself. As such, it is not clear to the examiner how to reasonably define or limit the scope of the claim, or determine whether a reference would reasonably read on the claim in view of the disclosure.
For the purpose of examination, the claim is being interpreted wherein the first electrode arrangement is defined as the first antenna arrangement. 

Regarding claim 28, it is unclear what is meant by “wherein said component has a side facing away from said reading unit, and said first antenna arrangement is disposed on said side of said component facing away from said reading unit”. As for claim 27 above, the drawings fail to identify “said component” or an embodiment which teaches the configuration of claim 28. Fig. 2 shows wherein the first electrode arrangement 3 and the first antenna arrangement 7 are formed as two separate and distinct components and it would not be reasonably to define these separate components as “one component” as defined in claim 27 or “said component” as in claim 28. 
Further, the first electrode arrangement 3 and the first antenna arrangement are shown in Fig. 2 as long strips wherein the surface of the strips are arrange perpendicular to each other. It is unclear to define “said component has a side facing away from said reading unit” as recited in the claim in view of the embodiment presented in the drawings. Finally, the disclosure provides a broad description for what constitutes an antenna, yet Fig. 2 only shows a generic white strip as first antenna arrangement 7 and does not clearly show that the antenna arrangement “is disposed on said side of said component facing away from said reading unit. 
Therefore, the application fails to clearly and precisely define the metes and bounds of the claim as the drawings fail to demonstrate the embodiment as claimed and the description provides such a broad definition of an antenna that the examiner is not able to determine a reasonable scope of the claim, what protection is being sought, or whether a reference would reasonably read on the claim in view of the disclosure.
For the purpose of examination, the claim is being interpreted wherein any reference which teaches all of the components would meet the limitations of the claim as any distinction would require a mere rearrangement of the same working parts which would not require any undue experimentation or provide any unexpected results.

Regarding claim 29 the claim recites “wherein: said component has a side facing toward said reading unit; said component has two sections on said side facing toward said reading unit; said two sections extend parallel to one another in the axial direction; and said first electrode arrangement and said first antenna arrangement are each disposed in a respective one of said two sections of said component.”
As with claims 27 and 28 above, the pending application fails to clearly define the metes and bounds of the claim. The claims and disclosure fail to clearly define the “said component”, “a side”, and “two sections” or the configuration as recited in the claim. For the purpose of examination, the claims will be interpreted any reference which teaches all of the components would meet the limitations of the claim as any distinction would require a mere rearrangement of the same working parts which would not require any undue experimentation or provide any unexpected results.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-19 and 24-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 3115508 (cited herein as Rieder).

Claim 16, Rieder teaches a position sensor (position sensor of Fig. 4), comprising: 
first and second sensor components mounted movably relative to one another (fixed part 21 and carriage 16; see Fig. 4); 
said first sensor component including an interface (the fixed part 21 comprises a display device 21; see Fig. 4); 
said second sensor component including a reading unit configured to evaluate a signal in relation to a position of said second sensor component relative to said first sensor component (a scanning unit for the scale is accommodated in a carriage 16; bottom of page 3 of translation); and 
said interface receiving a result of the evaluation (signals are received by transmitter 20 and control the display device; see Fig. 4; see page 3 of translation).

Claim 17, Rieder teaches wherein the signal is a capacitive signal (the signal may be inductive or capacitive; see page 1 of translation).

Claim 18, Rieder teaches wherein said first sensor component includes a first electrode arrangement extending in an axial direction (an incremental scale 15 is arranged on machine bed 14 and would reasonably be interpreted as equivalent to a first electrode arrangement; see Fig. 4).

Claim 19, Rieder teaches wherein the position sensor is a position sensor of a linear actuator, and said first sensor component includes a first electrode arrangement extending in an axial direction of said linear actuator (the sensor is a position sensor of a linear machine; see Fig. 4, see pages 2 and 3 of machine translation).

Claim 24, Rieder teaches which further comprises a transmission system for transmitting at least one of information regarding the position of said second sensor component relative to said first sensor component or energy between said reading unit and said interface (transmitter system 18 transmits the signal regarding position from the scanning unit in carriage 16 to fixed part 21; see Fig. 4).

Claim 25, Rieder teaches wherein said transmission system is an antenna system, and at least one of said first electrode arrangement or said second electrode arrangement form components of said antenna system (in view of a broadly reasonable interpretation, it would be reasonable to interpret the scale 15 as part of the antenna system as signals are transmitted between the scanning unit and the scale 15, and from the scanning unit to the faxed part 21 via transmitter 18 and receiver 20; see Fig. 4).

Claim 26, Rieder teaches wherein said antenna system includes a first antenna arrangement connected to said interface and a second antenna arrangement lying opposite to said first antenna arrangement and connected to said reading unit (receiver 20 is configured on fixed part 21 and transmitter 18 is configured on carriage 16 which houses the scanning unit; see Fig. 4).

Claim 27, Rieder teaches wherein said first electrode arrangement and said first antenna arrangement of said antenna system together form one component extending in an axial direction (based on the disclosure, it would be reasonably to interpret the incremental scale 15 as a first electrode arrangement and define the incremental scale as also being equivalent to said first antenna and configured as one component; see [0032] of the pending application; see Fig. 4).

Claim 28, Rieder teaches wherein said component has a side facing away from said reading unit, and said first antenna arrangement is disposed on said side of said component facing away from said reading unit (the reference teaches all the claimed components and any distinctions made would require a mere rearrangement of the same working parts without providing any undue experimentation or unexpected results; see MPEP 2144.04 VI. C.).

Claim 29, Rieder teaches wherein: said component has a side facing toward said reading unit; said component has two sections on said side facing toward said reading unit; said two sections extend parallel to one another in the axial direction; and said first electrode arrangement and said first antenna arrangement are each disposed in a respective one of said two sections of said component (Rieder teaches all the claimed components in Fig. 4 and it would require a mere rearrangement of the same working parts without providing any undue experimentation or unexpected results; see MPEP 2144.04 VI. C.).

Claim 30, Rieder teaches wherein said reading device is configured to generate position data based on the signal characterizing the position of said first sensor component relative to said second sensor component (the scanning unit in carriage 16 is configured to generate position data based on a signal of based on a position of carriage 16 and scale 15 in accordance to linear encoders known in the art; see pages 1-3 of translation; see Fig. 4).

Claim 31, Rieder teaches a method for ascertaining a position of a second sensor component of a position sensor relative to a first sensor component of the position sensor (a machine tool relates to a measuring device for generating measurements based on one scale 15 and scanning unit of carriage 16 relative to that scale; see Fig. 4; see pages 1-3 of the translation), the method comprising the following steps: 
using a reading unit of the second sensor component to evaluate a capacitive signal in terms of a position of the second sensor component relative to the first sensor component (a scanning unit for the scale is accommodated in a carriage 16 based on known capacitive generation path-dependent signals; pages 1 and 3 of translation); and 
making a result of the evaluation available at an interface of the first sensor component (the measured signals are processed and displayed at display 22; see page 3 of translation; see Fig. 4).

Claim(s) 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Driker et al. US 2018/0091017 (Driker).

Claim 32, Driker teaches a linear actuator (linear actuator 10; see Fig. 1), comprising: 
a sheath tube (figure 1 shows an exploded view wherein sealed casing 11 and scale 14 appear to combined to form a housing around the shaft 12 in a manner equivalent to a sheath tube; see Fig. 1); 
a carriage disposed at partly inside said sheath tube and mounted movably relative to said sheath tube (carriage 21 is mounted inside the casing 11 and scale 14; see Figs. 1-4; see [0030]-[0031]); and 
a position sensor disposed on said sheath tube and on said carriage, said position sensor including a reading unit disposed on said carriage, said reading unit configured to evaluate a capacitive signal in relation to a position of said carriage relative to said sheath tube (read head 13 part of a position sensor and is formed on a carriage 21 formed inside the casing 11 and scale 14 and determines position using a capacitive read head 13; see [0030]-[0031] and [0043]; see Figs. 1-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 3115508 (cited herein as Rieder) in view of Andermo et al. US 5,574,381 (Andermo).

Claims 20-22, Rieder fails to teach wherein said first electrode arrangement includes an electrode pattern varying in said axial direction and characterizing a position relative to said first electrode arrangement; wherein said first electrode arrangement is formed of a plurality of individual electrodes differing in at least one of their shape or their distance from one another; and wherein said second sensor component includes a second electrode arrangement lying opposite to said first electrode arrangement and configured to provide the measurement signal.
Andermo teaches wherein said first electrode arrangement includes an electrode pattern varying in said axial direction and characterizing a position relative to said first electrode arrangement; wherein said first electrode arrangement is formed of a plurality of individual electrodes differing in at least one of their shape or their distance from one another; and wherein said second sensor component includes a second electrode arrangement lying opposite to said first electrode arrangement and configured to provide the measurement signal (the first electrode pattern varies in an axial direction and used to determine a position relative the first electrode arrangement, scale 606 comprises electrodes 610 varying in shape, and wherein a second sensor assembly 670 comprises electrode 676 arranged opposite to electrodes 610 of the scale 606; see Figs. 2, 11-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein said first electrode arrangement includes an electrode pattern varying in said axial direction and characterizing a position relative to said first electrode arrangement; wherein said first electrode arrangement is formed of a plurality of individual electrodes differing in at least one of their shape or their distance from one another; and wherein said second sensor component includes a second electrode arrangement lying opposite to said first electrode arrangement and configured to provide the measurement signal as taught in Andermo into Rieder in order to gain the advantage of a scale comprising electrodes and a read head comprising electrodes which capacitively determine the position of the read head relative to the track in a manner which is conventional in the art as Rieder acknowledges that such capacitive sensors are used length measurements and known in the art. 

Regarding claim 23, Rieder fails to teach which further comprises: a circuit board having a side facing toward said first sensor component and a side facing away from said first sensor component; said second electrode arrangement being disposed on said side of said circuit board facing toward said first sensor component; and said reading device having evaluation electronics disposed on said side of said circuit board facing away from said first sensor component.
Andermo teaches which further comprises: a circuit board having a side facing toward said first sensor component and a side facing away from said first sensor component; said second electrode arrangement being disposed on said side of said circuit board facing toward said first sensor component; and said reading device having evaluation electronics disposed on said side of said circuit board facing away from said first sensor component (a circuit board 76 has a side facing toward a first set of electrodes 22 and a side facing away, wherein a second electrode arrangement 80 is formed on a side of the circuit board facing toward the first set of electrodes 22 and measuring a display circuitry 82 facing away from said first sensor component 22; see Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features which further comprises: a circuit board having a side facing toward said first sensor component and a side facing away from said first sensor component; said second electrode arrangement being disposed on said side of said circuit board facing toward said first sensor component; and said reading device having evaluation electronics disposed on said side of said circuit board facing away from said first sensor component as taught in Andermo into Rieder in order to gain the advantage of a compact sensor which has the second electrodes on a circuit board side facing the first electrodes to maximize coupling between electrodes and a circuit on the other side of the circuit board to process the measured signal while minimizing interference between the capacitive coupling and the circuitry while also allowing a compact size.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868